1
                                                               The Honorable Marsha J. Pechman
2

3

4
                                 UNITED STATES DISTRICT COURT
5                               WESTERN DISTRICT OF WASHINGTON
                                       SEATTLE DIVISION
6

7
      PeopleTech Group, Inc.,

8           Plaintiff,
                                                   Civil Action No. 19-1959-MJP
9     v.
                                                   ORDER ADOPTING THE PARTIES’
10    United States Department of Homeland         SCHEDULING PROPOSAL
      Security, et al.,
11

12          Defendants.
13

14                ORDER ADOPTING THE PARTIES’ SCHEDULING PROPOSAL

15          The Court has reviewed the parties’ scheduling proposal. For good cause shown, the

16   proposal is ADOPTED. It is hereby ORDERED that the parties shall comply with the following
17
     deadlines:
18
              Defendants’ production of the administrative records        March 3, 2020
19            of Plaintiff’s I-140 petition and the Department of
              Labor’s July 2014 FAQ
20
              Plaintiff’s Motion for Summary Judgment                     April 17, 2020
21

22            Defendants’ Cross Motion for Summary Judgment               May 22, 2020
              and Opposition to Plaintiffs’ Motion
23
              Plaintiff’s Opposition to Defendants’ Cross Motion          June 19, 2020
24            and Reply in Support of Plaintiff’s Motion
25
              Defendants’ Reply in Support of their Cross Motion          July 17, 2020
26
1    IT IS SO ORDERED.
2

3
     Presented by:

4    /s/ Robert H. Gibbs
     Robert H. Gibbs
5
     /s/ John P. Pratt
6
     John P. Pratt
7
     Attorneys for Plaintiff
8
     /s/ Joshua S. Press
9    Joshua S. Press
10
     Attorney for Defendants
11

12   Dated: February 11, 2020

13

14
                                A
                                Marsha J. Pechman
                                United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26
